IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,635-01


                    EX PARTE GILBERT REYES MORELOS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 3962-A IN THE 50TH DISTRICT COURT
                               FROM KNOX COUNTY


        Per curiam.
                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

manslaughter and sentenced to ten years’ imprisonment.

        Applicant contends, among other things, that he was denied his right to a direct appeal

through no fault of his own. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Ex parte

Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). His direct appeal was dismissed for want of

jurisdiction. Morelos v. State, No. 11-15-00076-CR (Tex. App.—Eastland Apr. 23, 2015) (not

designated for publication). There is no response from trial or appellate counsel regarding the claim,

and there are no findings from the trial court.
                                                                                                      2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to Applicant’s claim that he was denied a direct

appeal. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to a meaningful appeal through no fault of his own. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: April 6, 2016
Do not publish